DETAILED ACTION
This action is responsive to the RCE filed 12/2/21.
Claims 22-35 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-23, 28, 29-30 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignon et al. (US 20030208159, “Ignon”) in view of Ignon et al. (US 20090192442, “Ignon ‘422”).
Regarding claim 22, Ignon teaches a method of treating skin (Par. 3, ‘The invention relates generally to skin or surface abrasion apparatus and methods’), the method comprising: delivering a treatment material to a tip of a handpiece assembly through a delivery conduit of the handpiece assembly (Par. 11, ‘A fluid delivery apparatus is also provided for applying a fluid to a target skin area. A cartridge is disposed substantially within a handpiece. The cartridge holds a supply of fluid and includes an applicator adapted to apply the fluid to a target skin area. The supply fluid contains at least one growth factor.’; fig. 19, cartridge, 139d delivering fluid through applicator 153d to applicator tip 549); wherein the tip comprises at least one skin abrading member configured to abrade skin tissue when the handpiece assembly is moved relative to skin tissue (Fig. 20 and par. 83, ‘As shown in FIG. 20, abrasion elements 593 can be disposed on the applicator tip 549. These abrasion elements are preferably positioned in a distal end 534 and face distally of the vacuum chamber 582. The position and function of the abrasion elements 593 of this embodiment are similar to those disclosed in copending U.S. application Ser. No. 09/699,220’; see Abstract of US 6629983 incorporated by reference into Ignon, ‘Movement of the abrader relative to the skin abrades tissue from the skin portion extending through the hole’); moving debris and spent treatment material from the tip through a suction conduit (Par. 55, ‘A vacuum pump 65 draws the used liquid through a return conduit 67.’; par. 91, ‘The kit may also include a filter or collection canister 631 for catching debris including skin cells removed during treatment. The filter 631 may be integral with the handpiece 520, added to the handpiece 520, or placed in a vacuum line 633.’), wherein the suction conduit is configured to be placed in fluid communication with a suction source (Par. 74, ‘Vacuum 
Ignon fails to teach heating or cooling skin tissue to enhance penetration and migration of treatment material into said skin tissue.
Regarding claim 29, Ignon teaches a method of treating skin (Par. 3, ‘The invention relates generally to skin or surface abrasion apparatus and methods’), the method comprising: delivering a treatment material to a tip of a handpiece assembly through a delivery conduit of the handpiece assembly (Par. 11, ‘A fluid delivery apparatus is also provided for applying a fluid to a target skin area. A cartridge is disposed substantially within a handpiece. The cartridge holds a supply of fluid and includes an applicator adapted to apply the fluid to a target skin area. The supply fluid contains at least one growth factor.’; fig. 19, cartridge, 139d delivering fluid through applicator 153d to applicator tip 549); wherein the tip comprises at least one skin abrading member configured to abrade skin tissue when the handpiece assembly is moved relative to skin tissue (Fig. 20 and par. 83, ‘As shown in FIG. 20, abrasion elements 593 can be disposed on the applicator tip 549. These abrasion elements are preferably positioned in a distal end 534 and face distally of the vacuum chamber 582. The position and function of the abrasion elements 593 of this embodiment are similar to those disclosed in copending U.S. application Ser. No. 09/699,220’; see Abstract of US 6629983 incorporated by reference into Ignon, ‘Movement of the abrader relative to the skin abrades tissue from the skin portion extending through the hole’).
Ignon fails to teach heating or cooling skin tissue to enhance penetration and migration of treatment material into said skin tissue.
However, Ignon ‘442 teaches an analogous microdermabrasion device (Pars. 5-10) which heats or cools skin tissue to enhance penetration and migration of treatment material into said skin tissue (Par. 217, ‘one or more of the various treatment materials and/or other substances being conveyed to the skin surface can be selectively heated. Heating of fluids and/or other material streams to a desired temperature can help enhance one or more aspects of a skin treatment procedure. For example, in some arrangements, heated fluids and/or other materials are generally better absorbed into a skin surface, as the skin pores may be caused to open because of the elevated temperature.’).
Therefore, in view of Ignon ‘422 it would have been obvious to one of ordinary skill in the art at the time that the invention was made to heat or cool the skin tissue during treatment in order to increase absorption of a treatment fluid/material into the skin by inducing the opening of skin pores, as taught by Ignon ‘422. 
Regarding claims 23 and 30, Ignon, as modified, further teaches wherein heating or cooling skin tissue causes pores of skin tissue to open or close (Ignon has previously been modified in view of Ignon ‘422 to heat or cool the skin surface during treatment; see Ignon ‘422, par. 217, ‘heated fluids and/or other materials are generally better absorbed into a skin surface, as the skin pores may be caused to open because of the elevated temperature’).
Regarding claims 28 and 35, Ignon, as modified, further teaches wherein heating or cooling enhances an ability of the skin tissue to retain treatment material within pores .
Claims 24-27 and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignon in view of Ignon ‘422 as applied to claim 22-23, 28, 29-30 and 35 above, and further in view of Ramdas et al. (US 20110264028, “Ramdas”) and Da Silva et al. (US 20100217357, “Da Silva”).
Regarding claims 24 and 31, Ignon, as modified, fails to teach wherein heating or cooling skin tissue is performed by a separate device.
However, Ramdas teaches an analogous method for promoting the absorption of a substance into the human body in which heating the skin surface can be provided prior to application of the substance to the skin (Par. 36, ‘Heating prior to or during topical application of a drug dilates the penetration pathways in the skin’).
Therefore, since both Ignon and Ramdas teach different methods for promoting the dilation of skin pores for enhancing the absorption of a substance into the skin, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known method for promoting the dilation of skin pores the other in order to achieve the predictable result of enhancing the absorption of a substance into the skin. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, the examiner notes that a plethora of devices exist in the art that can be used to heat the skin surface prior to abrasion therapy. For instance, Da Silva teaches a 
Therefore, in view of Da Silva it would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the device disclosed by Da Silva to heat the skin tissue prior to the use of the device of Ignon in order to further promote the opening of skin pores and the absorption of a treatment material into the skin.
Regarding claims 25 and 32, Ignon, as modified, further teaches wherein the separate device for heating or cooling comprises a handheld device (Ignon has previously been modified in view of Da Silva to utilize the handheld device of Da Silva pre-heat skin prior to microdermabrasion; see Da Silva, fig. 2 handpiece 20).
Regarding claims 26 and 33,  Ignon, as modified, further teaches wherein the handheld device is configured to be positioned in a docking station for selectively heating or cooling said handheld device (Ignon has previously been modified in view of Da Silva to utilize the handheld device of Da Silva pre-heat skin prior to microdermabrasion; see Da Silva, fig. 2 and par. 29, ‘The base thermal device 10 is configured to thermally modify, i.e. heat and/or cool, an encapsulated personal care product pack 40 and/or its contents, which may, for example, comprise a fluid, gel, cream, lotion, pharmaceutical and/or cosmetic. The hand piece 20 may be detachably 
Regarding claims 27 and 34, Ignon, as modified, further teaches wherein heating or cooling is performed conductively (Ignon has previously been modified in view of Da Silva to utilize the handheld device of Da Silva pre-heat skin prior to microdermabrasion; see Da Silva, fig. 4, it is apparent that heat transfer to the tissue works through thermal conduction, i.e. direct contact, rather than through convection or radiation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9566088 (‘088) in view of Ignon.
Regarding claim 22 for instance, the claims of ‘088 teach all the limitations of claim 22 except for the limitations related to the moving the spent treatment material from the tip through a suction conduit; and the heating or cooling of the skin tissue. . 
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10251675 (‘675) in view of Ignon. 
Regarding claim 22 for instance, the claims of ‘675 teach all the limitations of claim 22 except for the limitations related to the moving the spent treatment material from the tip through a suction conduit; and the heating or cooling of the skin tissue. However, these aspect are taught by Ignon and Ignon ‘422 respectively. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the claims of ‘088 by configuring the suction source to remove the spent fluid as taught by Ignon in order to remove waste fluid from the treatment site, as taught by Ignon. Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to heat the tissue during treatment in order to enhance absorption of a treatment material into the skin as taught by Ignon ‘422. 
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10993743 (‘743).

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12/2/21, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ignon ‘422, Ramdas and Da Silva.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739

/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794